Exhibit 10.3
 
AGREEMENT FOR THE PURCHASE OF COMMON STOCK


THIS COMMON STOCK PURCHASE AGREEMENT, (this “Agreement”) made this 24th day of
March By Lee Chee Thing with offices at 8.13 8th Floor, Wisma Cosway, Jalan Raja
Chulan, Kuala Lumpur 50200, Malaysia (“Seller”) and Innovestica LP, a
Corporation in good standing with an address of 48 Shortland St., Auckland New
Zealand 1010 (“Purchaser”), setting forth the terms and conditions upon which
the Seller will sell Twenty Million (20,000,000) shares of Redfield Ventures
Inc. (“RFIE” or the “Company”) common stock (the “Shares” or “Common Stock”),
owned by Seller, to the Purchaser. The Seller and the Purchaser may be referred
to herein singularly as a “Party” and collectively, as the “Parties”.
 
In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:
 
WITNESSETH:


WHEREAS, the Seller and Purchaser have appointed McDowell Odom LLP to act as the
Escrow Agent ("Escrow Agent") for this transaction and to receive and hold all
consideration received from the Purchaser for the sale of the Shares and all
consideration received from Seller including, but not limited to, documents,
stock certificates and corporate records of RFIE (the “Documents”), in the
McDowell Odom LLP Trust Account (the “Escrow Account”) unless other arrangements
are agreed to by all parties.
 
WHEREAS, the Purchaser, Seller and or Sellers Agent and Escrow Agent have
entered into an ESCROW AGREEMENT dated February 27th, 2014.
 
NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:
 
ARTICLE I
SALE OF SECURITIES
 
1.01      Sale. Subject to the terms and conditions of this Agreement, the
Seller agrees to sell the Shares, and the Purchaser shall purchase the Shares,
for a total of Ninety Five Thousand (U.S.) ($95,000) (the “Purchase Price” or
“Funds”). This is a private transaction between the Seller and Purchaser.
 
1.02      Escrow Agent. The Seller and Purchaser hereby McDowell Odom LLP to act
as the Escrow Agent (“Escrow Agent”) as to the distribution of the Purchase
Price received for the sale of the Shares and distribution of the shares and
documents of RFIE to be held in the Escrow Account.
 
1.03      Deposit: Upon execution of this agreement, Purchaser shall deposit, by
wire transfer, the amount of Ninety Five Thousand Dollars ($95,000), to the
McDowell Odom LLP Trust Account (Escrow Account”) for the Shares being sold by
the Seller. The amount deposited will be held in the Escrow Account until
Closing (as defined in Section 3.01 of this Agreement) or until released
pursuant to this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


In addition if, after signing this Agreement and prior to the Closing, whether
before or after due-diligence is completed, the Purchaser discovers something of
significance that was not previously revealed that changes the structure and
intent of this Agreement and the transaction, that the Seller is unable to
correct, the Purchaser will notify the Seller of the subject of concern and its
intention to cancel this Agreement, in writing, addressed to the individuals and
addresses listed in Section 6.09 of this Agreement. The Seller shall have ten
(10) business days correct the discrepancy.
 
The account wire instructions for the Deposit herein and payment pursuant to
Sections 1.04 and 3.02 (b)(i) are as follows:
 

Escrow Agent:
McDowell Odom LLP Trust Account
28494 Westinghouse Place Suite 213
Valencia CA 91355
(661) 449-9603

 
As soon as reasonably practicable after receipt of the Deposit by the Escrow
Agent, Seller will forward by overnight delivery, or by email, for review by the
Purchasers, any and all documents of Redfield Ventures Inc. which Purchaser
might request, including the complete shareholder list from the Company’s stock
transfer agent, any previous offering documents, subscription agreements, board
resolutions and corporate records nor filed or recorded publically.
 
Purchaser’s Representative will provide Seller with the information as requested
by the Seller concerning the Purchaser, including information on its directors
elect.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
The Seller represents and warrants to the Purchaser the following:
 
2.01       Organization; Redfield Ventures Inc. is a Nevada corporation duly
organized, validly existing, and in good standing under the laws of that state,
has all necessary corporate powers to own properties and carry on a business,
and is duly qualified to do business and is in good standing in the state of
Nevada and elsewhere (if required). All actions taken by the incorporators,
directors and/or shareholders of RFIE have been valid and in accordance with the
laws of the state of Nevada. RFIE is a fully reporting company with the SEC and
RFIE common stock is included for quotation on the OTCBB.
 
 
2

--------------------------------------------------------------------------------

 


Immediately following the Closing, the Purchaser shall file all required filings
with any state and federal regulators, including the SEC, disclosing the
acquisition of the Shares by the Purchaser, the change of control of the
corporations, all changes to the  officers and directors, and all such
additional disclosure as is required to keep the corporation in good standing
with any and all regulatory bodies having authority.
 
2.02      Capital. The authorized capital stock of RFIE consists of 200,000,000
shares of Common Stock, $0.001 par value, of which 29,500,000 shares of Common
Stock are issued and outstanding. RFIE does not have preferred shares
authorized. All outstanding shares are fully paid and non-assessable, free of
liens, encumbrances, options, restrictions and legal or equitable rights of
others not a party to this Agreement. At the Closing, there will be no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating RFIE to issue or to transfer from
treasury any additional shares of its capital stock. None of the outstanding
shares of RFIE are subject to any stock restriction agreements. There are
approximately 43 shareholders of record of RFIE. All of such shareholders have
valid title to such Shares and acquired their Shares in a lawful transaction and
in accordance with Nevada corporate law and the applicable securities laws of
the United States.
 
2.03      Financial Statements. RFIE is a reporting company and financials can
be found on EDGAR. The financial statements fairly present the financial
condition and operating results of RFIE as of the dates, and for the periods,
indicated therein. Except as set forth in the Financial Statements, and as set
forth in Paragraph 2.05, RFIE has no material liabilities (contingent or
otherwise). RFIE is not a guarantor or indemnitor of any indebtedness of any
other person, firm, or corporation.
 
2.04      Filings with Government Agencies. RFIE is a “reporting company” as
that term is described by the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and files annual and quarterly
reports with the SEC. RFIE has made all required filings with the SEC and the
State of Nevada that might be required and is current in its filings and
reporting with the SEC and the State of Nevada. Upon the purchase of the Shares
by the Purchaser, the Purchaser will have the full responsibility for filing any
and all documents required by the Securities and Exchange Commission, including
a Form D, and/or any other government agency that may be required. The Seller
will supply the Purchaser with all information that is currently available for
RFIE, including its historical financial statements and records and copies of
its Quickbook files. The Purchaser understands that the Seller will have no
responsibility whatsoever for any filings made by RFIE in the future, either
with the SEC, FINRA or with the State of Nevada.


2.05       Liabilities. It is understood and agreed that the purchase of the
Shares is predicated on Redfield Ventures Inc. not have any liabilities at
closing. RFIE shall not, as of Closing, have any debt, liability, or obligation
of any nature, whether accrued, absolute, contingent, or otherwise that will not
be paid at Closing. Seller is not aware of any pending, threatened or asserted
claims, lawsuits or contingencies involving the RFIE or its Shares. To the best
of knowledge of the Seller, there is no dispute of any kind between RFIE and any
third party, and no such dispute will exist at the Closing of this transaction
and at Closing, except as set forth herein, RFIE will be free from any and all
liabilities, liens, claims and/or commitments. At Closing, all assets of the
Company and all liabilities of the Company will be spun off.
 
 
3

--------------------------------------------------------------------------------

 
 
2.06       Tax Returns. RFIE has filed all its tax returns. As of closing, there
shall be no taxes of any kind due or owing.


2.07      Ability to Carry Out Obligations. The Seller has the right, power, and
authority to enter into, and perform his obligations under this Agreement. The
execution and delivery of this Agreement by the Seller and the performance by
the Seller of his obligations hereunder will not cause, constitute, or conflict
with or result in (a) any breach or violation or any of the provisions of or
constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which RFIE the officers, directors or Seller are a party, or by which they
may be bound, nor will any consents or authorizations of any party other than
those hereto be required, (b) an event that would cause RFIE (and/or assigns) to
be liable to any party, or (c) an event that would result in the creation or
imposition of any lien, charge, or encumbrance on any asset of RFIE or upon the
shares of RFIE to be acquired by the Purchaser.
 
2.08      Contracts, Leases and Assets. To the best of the knowledge of the
Seller, RFIE is not a party to any contract, agreement or lease (unless such
contract, agreement or lease has been assigned to another party or RFIE has been
released from its obligations thereunder) other the normal contract with the
Transfer Agent, except as described in documents filed with the SEC or as
disclosed to the Purchaser. No person holds a power of attorney from RFIE or the
Seller. At the Closing, RFIE will have no assets or liabilities or any
obligations which would give rise to a liability in the future.



2.09       Compliance with Laws. To the best of knowledge of the Seller, RFIE
has complied in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation pertaining. To the best
of the knowledge of the Seller, RFIE has complied with all federal and state
securities laws in connection with the offer, sale and distribution of its
securities. At the time that RFIE sold Shares to the Seller, RFIE was entitled
to use the exemptions provided by the Securities Act of 1933 relative to the
sale of its Shares. The Shares being sold herein are being sold in a private
transaction between the Seller and the Purchaser, and the Seller make no
representation as to whether the Shares are subject to trading restrictions
under the Securities Act of 1933, as amended and rules thereunder.
 
2.10      Litigation. To the best of the knowledge of the Seller, RFIE is not a
party to any suit, action, arbitration, or legal administrative or other
proceeding, or pending governmental investigation. To the best knowledge of the
Seller, there is no basis for any such action or proceeding and no such action
or proceeding is threatened against RFIE. RFIE is not a party to or in default
with respect to any order, writ, injunction, or decree of any federal, state,
local, or foreign court, department, agency, or instrumentality.
 
 
4

--------------------------------------------------------------------------------

 
 
2.11      Conduct of Business. Prior to the Closing, RFIE shall conduct its
business in the normal course, and shall not (without the prior written approval
of Purchaser) (i) sell, pledge, or assign any assets, (ii) amend its Certificate
of Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or
other securities (iv) incur any liabilities, except in the normal course of
business, (v) acquire or dispose of any assets, enter into any contract,
guarantee obligations of any third party, or (vi) enter into any other
transaction.
 
2.12       Corporate Documents. Each of the following documents, which shall be
true, complete and correct in all material respects, will be submitted at the
Closing:
 
(i) Certificate of Incorporation and all amendments thereto;


(ii) Bylaws and all amendments thereto;
 
(iii) Minutes and Consents of Shareholders;


(iv) Minutes and Consents of the board of directors;


(v) List of officers and directors;
 
(vi) Certificate of Good Standing from the Secretary of State of Nevada;
 
(vii) Current Shareholder list from the Transfer Agent; and
 
(viii) Current and historical financial statements and accounting records of
RFIE.
 
2.13      Closing Documents. All minutes, consents or other documents pertaining
to RFIE to be delivered at the Closing shall be valid and in accordance with the
laws of Nevada.
 
2.14      Title. The Seller has good and marketable title to all of the Shares
being sold by them to the Purchaser pursuant to this Agreement. The Shares will
be, at the Closing, free and clear of all liens, security interests, pledges,
charges, claims, encumbrances and restrictions of any kind, except for
restrictions on transfer imposed by federal and state securities laws. None of
the Shares are or will be subject to any voting trust or agreement. No person
holds or has the right to receive any proxy or similar instrument with respect
to such Shares. Except as provided in this Agreement, the Seller are not a party
to any agreement which offers or grants to any person the right to purchase or
acquire any of the Shares. There is no applicable local, state or federal law,
rule, regulation, or decree which would, as a result of the purchase of the
Shares by purchasers (and/or assigns) impair, restrict or delay voting rights
with respect to the Shares.
 
 
5

--------------------------------------------------------------------------------

 
 
2.15      Transfer of Shares. The Seller will have the responsibility for
sending all certificates representing the shares being purchased, along with the
proper Stock Powers with Medallion Signature Guarantees, and corporate
resolutions if required, acceptable to the Transfer Agent, to the Escrow Agent
for delivery to the Purchaser at Closing.
 
The Purchaser will have the responsibility of sending the certificates, along
with stock powers to the Transfer Agent for RFIE to have the certificates
changed into their respective names and denominations and the Purchaser shall be
responsible for all costs involved in such changes and in mailing new
certificates to all shareholders.
 
2.16      Representations. All representations shall be true as of the Closing
and all such representations shall survive the Closing.
 
ARTICLE III
CLOSING
 
3.01      Closing for the Purchase of Common Stock. The Closing (the “Closing”)
of this transaction for the Shares of Common Stock being purchased will occur
when all of the documents and consideration described in Paragraphs 2.12 above
and in 3.02 below, have been delivered or other arrangements have been made and
agreed to by the Parties. If the Closing does not occur on or before February
28, 2014, then either party may terminate this Agreement upon written notice.
 
This Agreement can be terminated in the event of any material breach by either
party.
 
3.02      Documents and Payments to be Delivered at Closing. As part of the
Closing of the Common Stock purchase, those documents listed in 2.12 of this
Agreement, as well as the following documents, in form reasonably acceptable to
counsel to the Parties, shall have been delivered to Escrow Agent at least 48
hours prior to the Closing:
 
(a)            By the Seller:
 
(i) stock certificate or certificates, along with stock powers with Medallion
signature guarantee, and corporate resolutions if applicable, acceptable to the
Transfer Agent, representing the Shares, endorsed in favor of the name or names
as designated by Purchaser or left blank;
 
(ii) the resignation of all officers of RFIE;
 
(iii) the resignations of directors of RFIE and the appointment of a new
Directors as designated by the Purchaser, subject to the requirement to deliver
Schedule 14f-1 to RFIE shareholders at least ten days prior to the date of the
new Directors taking office;
 
 
6

--------------------------------------------------------------------------------

 


(iv) true and correct copies of all of the business and corporate records of
RFIE, including but not limited to correspondence files, bank statements,
checkbooks, savings account books, minutes of shareholder and directors meetings
or consents, financial statements, accounting records, shareholder listings,
stock transfer records, agreements and contracts that exist and
 
(v) such other documents of RFIE as may be reasonably required by Purchaser, if
available.
 
(b) By Purchaser:


(i) wire transfer to the McDowell Odom LLP Trust Account the amount as agreed to
in Exhibit “A” (the “Purchase Price” or “Funds”), representing the balance of
the payment for the Purchase Price for the Shares.
 
ARTICLE IV
INVESTMENTINTENT:
 
The Purchaser represents warrants and covenants to the Sellers the following:
 
4.01      Transfer Restrictions. Purchaser (and or assigns) agree that the
shares being acquired pursuant to this Agreement may be sold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) only pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act.


4.02       Investment Intent. The Purchasers are acquiring the Shares for their
own account for investment, and not with a view toward distribution thereof.
 
4.03      No Advertisement. The Purchaser acknowledges that the Shares have been
offered to him in direct communication between him and Seller, and not through
any advertisement of any kind.


4.04      Knowledge and Experience. The Purchaser acknowledges that he has been
encouraged to seek his own legal and financial counsel to assist him in
evaluating this purchase. The Purchaser acknowledges that Seller has given him
and all of his counselors’ access to all information relating to RFIE business
that he or any one of them have requested. The Purchaser acknowledges that he
has sufficient business and financial experience, and knowledge concerning the
affairs and conditions of RFIE so that he can make a reasoned decision as to
this purchase of the Shares and is capable of evaluating the merits and risks of
this purchase.
 
 
7

--------------------------------------------------------------------------------

 
 
4.05       Restrictions on Transferability. The Purchaser is aware of the
restrictions of transferability of the Shares and further understands that some
or all of the certificates may bear a legend similar to the following:
 
(a) THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.
 
(b)            The Purchaser understands that the Shares may only be disposed of
pursuant to either (i) an effective registration statement under the Act, or
(ii) an exemption from the registration requirements of the Act.
 
(c)             RFIE and/or Seller have neither filed such a registration
statement with the SEC or any state authorities nor agreed to do so, nor
contemplates doing so in the future for the shares being purchased, and in the
absence of such a registration statement or exemption, the Purchaser may has to
hold the Shares indefinitely and may be unable to liquidate them in case of an
emergency.
 
4.06       Accredited Investor. The Purchaser is an “Accredited Investor” as
defined in Regulation D of the Securities Exchange Act of 1934.
 
4.07       Future Business of Vetro, Inc. The Purchaser represents that after
the Closing of this transaction, the Purchaser will either carry on the existing
business of Redfield Ventures, Inc or vend in a legitimate business. After
Closing, the Purchaser covenants not to manipulate or participate in a
manipulating the share price of RFIE in a “pump and dump” scheme.
 
4.08       Anti-Money Laundering, Anti-Corruption and Anti-Terrorism Laws. The
Purchaser confirms that the funds representing the Purchase Price will not
represent proceed of crime for the purpose of any applicable anti-money
laundering or anti-terrorist legislation, regulation or guideline and the
Purchaser is in compliance with, and has not previously violated, the United
States of America Patriot Act of 2001, as amended through the date of this
Agreement, to the extent applicable to the Purchaser and all other applicable
anti-money laundering, anti-corruption and anti-terrorism laws and regulations.
 
4.09       Representations. All Representations shall be true as of the Closing
and all such representations shall survive the Closing.
 
 
8

--------------------------------------------------------------------------------

 
 
ATTICLE V
REMEDIES
 
5.01       Arbitration. Any controversy of claim arising out of, or relating to,
this Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in Nevada in accordance with the Rules of the U.S.
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy.
 
5.02      Termination. In addition to any other remedies, the Purchaser may
terminate this Agreement, if at the Closing, the Seller has failed to comply
with all material terms of this Agreement, has failed to supply any documents
required by this Agreement unless they do not exist, or has failed to disclose
any material facts which could have a substantial effect on any part of this
transaction.
 
5.03      Indemnification. From and after the Closing, the parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.
 
5.04      Indemnification Non-Exclusive The foregoing indemnification provision
is in addition to, and not derogation of any statutory, equitable or common law
remedy any party may have for breach of representation, warranty, covenant or
agreement.
 
ARTICLE VI
MISCELLANEOUS
 
6.01      Captions and Headings. The article and paragraph headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit, or add to the meaning of any provision of this
Agreement.


6.02      No Oral Change. This Agreement and any provision hereof, may not be
waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


6.03       Non Waiver. Except as otherwise expressly provided herein, no waiver
of any covenant, condition, or provision of this Agreement shall be deemed to
have been made unless expressly in writing and signed by the party against whom
such waiver is charged; and (i) the failure of any party to insist in any one or
more cases upon the performance of any of the provisions, covenants, or
conditions of this Agreement or to exercise any option herein contained shall
not be construed as a waiver or relinquishment for the future of any such
provisions, covenants, or conditions, (ii) the acceptance of performance of
anything required by this Agreement to be performed with knowledge of the breach
or failure of a covenant, condition, or provision hereof shall not be deemed a
waiver of such breach or failure, and (iii) no waiver by any party of one breach
by another party shall be construed as a waiver with respect to any other or
subsequent breach.
 
 
9

--------------------------------------------------------------------------------

 
 
6.04      Time of Essence. Time is of the essence of this Agreement and of each
and every provision hereof.
 
6.05      Entire Agreement. This Agreement, including any and all attachments
hereto, if any, contain the entire Agreement and understanding between the
parties hereto, and supersede all prior agreements and understandings.
 
6.06      Partial Invalidity. In the event that any condition, covenant, or
other provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.


6.07      Significant Changes The Seller understand that significant changes may
be made in the capitalization and/or stock ownership of RFIE, which changes
could involve a reverse stock split and/or the issuance of additional shares,
thus possibly having a dramatic negative effect on the percentage of ownership
and/or number of shares owned by present shareholders of RFIE.
 
6.08      Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.
 
6.09       Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or on the second day if faxed, and properly addressed or faxed as
follows:
 
If to the Seller:
 
Lee Chee Thing
Address: 8.13 8th Floor Wisma Cosway
Street: Jalan Raja Chulan
City/State: Kuala Lumpur
Zipcode: 50200
Country: Malaysia
e-mail: dickassociates@yahoo.com
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Purchaser:
 
Innovestica LP,
48 Shortland St.,
Auckland New Zealand 1010
 
With a copy to:
 
McDowell Odom LLP
Attn: Claudia J. McDowell, Esq.
28494 Westinghouse Place Suite 213
Valencia CA 91355
(661) 449-9603
(818) 475-1819 Facsimile
claudia@mcdowellodom.com



6.10      Binding Effect. This Agreement shall inure to and be binding upon
theheirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement
 
6.11       Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement.
 
6.12       Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
 
6.13      Governing Law. This Agreement and the rights of the Parties hereunder
shall be governed by and construed in accordance with the Laws of the State of
Nevada (regardless of its conflict of laws principles), including all matters of
construction, validity, performance and enforcement and without giving effect to
the principles of conflict of laws.
 
6.14      Exclusive Jurisdiction and Venue. The Parties agree that the Courts of
the State of Nevada shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
Transactions contemplated herein.


6.15      Attorneys Fees. In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such breach of an covenant or condition
of this Agreement, the prevailing party in any such proceeding shall be entitled
to recover from the losing party its costs of suit, including reasonable
attorneys’ fees, as may be fixed by the court.
 
 
11

--------------------------------------------------------------------------------

 
 
In witness whereof, this Agreement has been duly executed by the Parties hereto
as of the date first written above.
 

 
SELLER:
         
 
By:
/s/  Lee Chee Thing       Lee Chee Thing                     PURCHASER:        
    By:  [img2.jpg]          

 
 

--------------------------------------------------------------------------------